Case: 18-41193      Document: 00515198469         Page: 1    Date Filed: 11/13/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-41193                         November 13, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GUILLERMO CARDENAS-SANCHEZ, also known as Gilberto Menera-
Sanchez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:17-CR-908-1


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Guillermo Cardenas-Sanchez pleaded guilty to importing 500 grams or
more of methamphetamine into the United States, and he was sentenced to
200 months in prison. On appeal, Cardenas-Sanchez argues that the district
court erred by applying a two-level enhancement under U.S.S.G § 2D1.1(b)(12)
for maintaining a premises for the purpose of storing a controlled substance.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-41193     Document: 00515198469      Page: 2   Date Filed: 11/13/2019


                                  No. 18-41193

Specifically, he contends that the evidence was insufficient to show that drug
storage was a primary or principal use of his residence because he permanently
lived at the home with his family, whereas he only temporarily stored drugs
there, which did “not take a lot of space.”
       “The district court’s application of § 2D1.1(b)(12) is a factual finding
reviewed for clear error.” United States v. Haines, 803 F.3d 713, 744 (5th Cir.
2015). The application note for § 2D1.1(b)(12) explains that the enhancement
“applies to a defendant who knowingly maintains a premises (i.e., a building,
room, or enclosure) for the purpose of manufacturing or distributing a
controlled substance, including storage of a controlled substance for the
purpose of distribution.”     § 2D1.1, comment. (n.17).       “Manufacturing or
distributing a controlled substance need not be the sole purpose for which the
premises was maintained, but must be one of the defendant’s primary or
principal uses for the premises, rather than one of the defendant’s incidental
or collateral uses for the premises.” Id.
      According to the presentence report (PSR), Cardenas-Sanchez admitted
that he regularly imported drugs from Mexico, receiving 12 to 15 kilograms of
methamphetamine every month and storing the drugs in his home until they
were subsequently distributed to other dealers.             The admission was
corroborated by the statement of at least one other participant in the
smuggling operation.      Cardenas-Sanchez failed to provide any evidence
rebutting the information in the PSR. See United States v. Trujillo, 502 F.3d
353, 357 (5th Cir. 2007). The district court’s conclusion that the storage of
drugs was a primary or principal use of Cardenas-Sanchez’s residence was
plausible in light of the record as a whole. See Haines, 803 F.3d at 744; Trujillo,
502 F.3d at 356.
      AFFIRMED.



                                        2